Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Max W. Garwood (Reg. No. 47,589) on July 25, 2022.
The application has been amended as follows: 
In claim 1, line 25, the phrase “the detection device is not bottlenecked with security personnel” has been changed to -- the detection device is not bottlenecked with security personnel; wherein the determining step of the method further includes: 
the predetermined value being exceeded when the signal from the detection device indicates a concentration of the object exceeding a concentration threshold; 
the predetermined value being exceeded when the signal from the detection device indicates a shape of the object exceeding a shape threshold; 
the predetermined value being exceeded when the signal from the detection device indicates a size of the object exceeding a size threshold; 
the predetermined value being exceeded when the signal from the detection device indicates a geometry of the object exceeding a geometry threshold; and 
the predetermined value being exceeded when the signal from the detection device indicates a density of the object exceeding a density threshold--.
In claim 11, line 21, the phrase “the detection device is not bottlenecked with security personnel” has been changed to -- the detection device is not bottlenecked with security personnel; wherein the determining step further includes: 
the predetermined value being exceeded when the signal from the detection device indicates a concentration of the object exceeding a concentration threshold; 
the predetermined value being exceeded when the signal from the detection device indicates a shape of the object exceeding a shape threshold; 
the predetermined value being exceeded when the signal from the detection device indicates a size of the object exceeding a size threshold; 
the predetermined value being exceeded when the signal from the detection device indicates a geometry of the object exceeding a geometry threshold; and 
the predetermined value being exceeded when the signal from the detection device indicates a density of the object exceeding a density threshold--.
Claims 2 and 12 have been canceled to place this application in condition for allowance.

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358. The examiner can normally be reached M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 26, 2022
/TRANG U TRAN/Primary Examiner, Art Unit 2422